DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a plurality of curing light sources and a plurality of light blocking plates, the curing light sources and the light blocking plates cross each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 in lines 3-4 recites the limitation “the curing light sources and the light blocking plates cross each other” this is indefinite in that it is unclear what the limitation requires and what arrangements would or would not infringe on the limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (US Pub. 20050003640 and hereafter Ushiyama) in view of Moon et al. (US Pub. 20070020836 and hereafter Moon) and Noh Byeong Tae (KR 100818048 B1 and hereafter Noh).
As per claim 1, Ushiyama teaches (in figures 1-2) a device for manufacturing metal lines, comprising: a supporting platform (107) for supporting a substrate (P); a metal line forming component (101) for forming a first metal line from a first solution (“wiring pattern ink” see paragraph 146).
Ushiyama does not specifically teach a metal line dissolving component for dissolving a portion of the first metal line with a second solution to form a second metal line. 
However, Moon teaches (in figure 5) cleaning a first metal line (24 before washing) with a second solution (“washing agent” comprising an acid) in order to dissolve a portion of the first metal line with the second solution to form a second metal line (24 after washing) in order to remove a metal oxide layer formed on the exposed wiring and provide a hydrophilic property to the second metal line thereby improving the adhesive property of the second metal line with subsequently formed layers (see paragraphs 40-41 and 67-68).
Additionally, Noh teaches (in figure 1) a dissolving component (shown in figure 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a metal line dissolving component taught by Noh for suppling the second solution of Moon. 
The motivation would have been to remove a metal oxide layer formed on the exposed wiring and provide a hydrophilic property to the second metal line thereby improving the adhesive property of the second metal line with subsequently formed layers as taught by Moon (see paragraphs 40-41 and 67-68) while reducing installation space as taught by Noh (page 4 lines 39-41). 
It is noted that the substrate, the first metal line, the first solution, a portion of the first metal lines, a second solution and the second metal line are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 5, Ushiyama teaches (in figure 2) that the device for manufacturing metal lines comprises a first solution containing component (121), and the first solution containing component is configured to contain the first solution and drop the first solution onto the substrate (see paragraph 146).
It is noted that the substrate and the first solution are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 6, Ushiyama teaches (in figure 2) that the first solution containing component (121) comprises a bottom plate and a cover plate, a containing space is formed between the bottom plate and the cover plate (see figure), the first solution is disposed in the containing space, and a movable hole (125 movable via 104) is defined on the bottom plate and is configured to drop the first solution onto the substrate (see figure and paragraph 146).
It is noted that the substrate is not positively recited by the claim and therefore any device capable of using/forming the above component would meet the limitations recited regarding those components. 
As per claim 7, Ushiyama in view of Moon and Noh teaches that the metal line dissolving component (component shown in figure 2 of Noh using the solution taught by Moon) comprises a second solution containing component (242 from Noh), a third solution containing component (241 from Noh), a second solution (“washing agent” comprising an acid from Moon) disposed in the second solution containing component, and a third solution (“pure water”) disposed in the third solution containing component; and the second solution is configured to dissolve a portion of the first metal line to form a second metal line (see paragraphs 40-41 and 67-68 in Moon), and the third solution is configured to wash the second metal line (see page 4 lines 15-21 of Noh).
It is noted that the portion of the first metal line and the second metal line are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 8, Ushiyama in view of Moon and Noh teaches that the metal line dissolving component comprises a control unit (233 from Noh) configured to control flow of the second solution (see page 2 lines 21-22 of Noh).
As per claim 9, Ushiyama in view of Moon and Noh teaches that the device for manufacturing metal lines comprises a dry component (243, 232, and 222 from Noh) configured to dry the second metal line (see page 4 lines 22-27 of Noh).
As per claim 11, Ushiyama in view of Moon and Noh teaches that the third solution comprises water (see page 4 lines 15-21 of Noh).
As per claim 12, Ushiyama in view of Moon and Noh teaches that	the device for manufacturing metal lines comprises a template manufacturing component (spin coater, masker, and developer see paragraph 150 in Ushiyama) and a template removing component (plasma discharge electrode see paragraphs 156-159 in Ushiyama), the template manufacturing component is configured to manufacture a template (B in Ushiyama) on the substrate, the template is configured to confine an area (32 in Ushiyama) where the first solution is dropped, and the template removing component is configured to remove the template after the second metal line is formed.
Regarding the functional limitation “the template removing component is configured to remove the template after the second metal line is formed” since the structure of the device of Ushiyama in view of Moon and Noh is identical to the claimed structure, the device of Ushiyama in view of Moon and Noh is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the plasma discharge electrode of Ushiyama is capable of removing a template at any time after the template is formed and therefore capable of performing the recited function.
It is noted that the template, the substrate, the first solution, and the second metal line are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 13, Ushiyama in view of Moon and Noh teaches that the first solution comprises a metal precursor solution (see paragraph 167 in Ushiyama).
It is noted that the first solution comprising a metal precursor solution is not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 14, Ushiyama in view of Moon and Noh teaches that the metal precursor solution comprises an acrylate metal precursor, acrylate, an acrylic resin, a two-photon initiator, a solvent, and additives (the first solution is not positively recited by claims 1, 13, or 14 and therefore the above limitation is met by the device of Ushiyama in view of Moon and Noh as it is capable of being used with such a solution). 
As per claim 15, Ushiyama teaches (in figures 1-2) a method of manufacturing metal lines, comprising: providing a supporting platform (107), wherein the supporting platform supports a substrate (P); forming a first metal line from a first solution (“wiring pattern ink” see paragraph 146) by a metal line forming component (101); 
Ushiyama does not teach dissolving a portion of the first metal line by a metal line dissolving component with a second solution to form a second metal line.
However, Moon teaches (in figure 5) cleaning a first metal line (24 before washing) with a second solution (“washing agent” comprising an acid) in order to dissolve a portion of the first metal line with the second solution to form a second metal line (24 after washing) in order to remove a metal oxide layer formed on the exposed wiring and provide a hydrophilic property to the second metal line thereby improving the adhesive property of the second metal line with subsequently formed layers (see paragraphs 40-41 and 67-68).
Additionally, Noh teaches (in figure 1) a dissolving component (shown in figure 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to include the step of dissolving a portion of the first metal line with the second solutions to form a second metal line as taught by Moon using the dissolving component taught by Noh. 
The motivation would have been to remove a metal oxide layer formed on the exposed wiring and provide a hydrophilic property to the second metal line thereby improving the adhesive property of the second metal line with subsequently formed layers as taught by Moon (see paragraphs 40-41 and 67-68) while reducing installation space as taught by Noh (page 4 lines 39-41). 
As per claim 16, Ushiyama teaches (in figures 1-2) forming a template (B) on the substrate by a template manufacturing component (spin coater, masker, and developer see paragraph 150 in Ushiyama), wherein the template is configured to confine an area (32) where the first solution is dropped.
As per claim 17, Ushiyama in view of Moon and Noh teaches removing the template on the substrate by a template removing component (plasma discharge electrode see paragraphs 156-159 in Ushiyama) and forming a second metal line (by applying the “washing agent” from Moon as discussed in the rejection of claim 15 above. 
Ushiyama in view of Moon and Noh does not specifically teach that the template is removed after the second metal line is formed. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to form the second metal line before removing the template as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
As per claim 18, Ushiyama teaches (in figures 1-2) a step of forming the first metal line from the first solution by the metal line forming component comprises: curing the first solution by curing light emitted from a curing light source to form the first metal line (115 see paragraph 172).
As per claim 19, Ushiyama teaches (in figures 1-2) containing the first solution in a first solution containing component (121).
As per claim 20, Ushiyama in view of Moon and Noh teaches containing the second solution (“washing agent” comprising an acid from Moon) by a second solution containing component (242 from Noh).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (US Pub. 20050003640 and hereafter Ushiyama), Moon et al. (US Pub. 20070020836 and hereafter Moon), and Noh Byeong Tae (KR 100818048 B1 and hereafter Noh) as applied to claim 1 above and in further view of Miura (US Pub. 20060228975).
As per claim 2, Ushiyama teaches (in figures 1-2) the metal line forming component comprises a curing light source (115 see paragraph 172) the curing light source is configured to emit curing light to cure the first solution to form the first metal line. 
Ushiyama does not specifically teach that the metal line forming component comprising in addition to a curing light source, a reflector, and an objective lens, the reflector is configured to reflect the curing light to the first solution, and the objective lens is configured to accumulate the curing light.
Miura teaches (in figure 2B) replacing a single body curing light source (LH in figure 6) with a scanning curing light source (LH shown in figures 11 and 12) comprising a curing light source (LD), a reflector (72), and an objective lens (71), the reflector is configured to reflect the curing light to a first solution (FD), and the objective lens is configured to accumulate the curing light (see paragraph 132).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the curing light source in Ushiyama with the scanning curing light source taught by Miura. 
The motivation would have been to improve uniformity of the cured line as taught by Miura (see paragraph 160). 
It is noted that the first solution and the first metal line are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 3, Ushiyama in view of Miura teaches that the reflector (72 from Miura) is a movable reflector, and the movable reflector is configured to reflect the curing light in different directions (see paragraph 132 in Miura).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (US Pub. 20050003640 and hereafter Ushiyama), Moon et al. (US Pub. 20070020836 and hereafter Moon), and Noh Byeong Tae (KR 100818048 B1 and hereafter Noh) as applied to claim 7 above and in further view of Ito et al. (US Pub. 20160175898 and hereafter Ito).
	As per claim 10, Ushiyama in view of Moon and Noh teaches that the second solution comprises nitric acid (see paragraph 67 in Moon).
	Ushiyama in view of Moon and Noh does not specifically teach that the second solution comprises at least one of hydrogen chloride solution or magnesium chloride solution.
	However, Ito teaches that it is known to use hydrogen chloride as a cleaning agent and that hydrogen chloride is a functional equivalent to nitric acid (see paragraph 23) as a cleaning agent. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the second solution out of hydrogen chloride since it is an art-recognized equivalent to nitric acid at the time of filing and a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. (US Pub. 20110003086) is cited for teaching (in figure 1) forming conductive patterns (14) from patterned templates (11). 
Murai et al. (US Pub. 20070217167) is cited for teaching (in figures 1A-1D) forming wires (4) using patterned templates (2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871